Citation Nr: 1410484	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-43 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to 
type 2 diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant and his spouse
ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The case is in the jurisdiction of the Indianapolis, Indiana RO.  In October 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran was granted a 60-day abeyance period for submission of additional evidence.  In December 2013 and January 2014, additional evidence (November and December 2013 statements from the Veteran's private physician) was received without a waiver of RO initial consideration.  On remand the RO will have an opportunity to initially review the additional submissions.

The Board has reviewed both the Veteran's physical claims file and "Virtual VA" to ensure that the complete record is considered.

[The Veteran had also initiated an appeal of a denial of service connection for type 2 diabetes mellitus.  A March 2011 rating decision granted service connection.  Accordingly, that issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that his depression, hypertension and ED are related to his service-connected type 2 diabetes mellitus.  During his October 2013 videoconference hearing, the Veteran and his spouse testified that his diabetes was initially diagnosed in 1993 and his depression, hypertension and ED started after this diagnosis.  In support of his claim, he has submitted November and December 2013 statements from his private physician, M.B. Lewis, M.D.  Dr. Lewis essentially states that the Veteran has been treated for diabetes since 1991, hypertension since 2001, ED since 2004 and depression since 2008 and that these disabilities (depression and ED) are likely worsened by his diabetes.  

April 2011 VA opinions discuss the relationship between the Veteran's depression, hypertension and ED and his now service-connected diabetes.  However, as the factual basis for the opinions is inaccurate (the Veteran's treating physician has reported that the Veteran's diabetes was diagnosed prior to his depression, hypertension and ED), the opinion is inadequate.  Further, the Veteran's service treatment records (STRs) show that he reported a history of depression or excessive worry and nervous trouble and the examiner noted a history of "situational depression/no complications, no sequelae" on January 1970 service separation examination.  Although the April 2011 mental health examination report indicates review of the Veteran's claims file, there is no notation of his mental health complaints and findings in service.  In light of the conflicting opinions from Dr. Lewis and the Veteran's history of mental health complaints in service, further development is necessary to secure an opinion as to whether the Veteran's depression, hypertension and ED are caused or aggravated by his type 2 diabetes mellitus and/or whether his depression is related to his military service.  

In addition, the record reflects that the Veteran has been treated by Dr. Lewis since 1991 for diabetes and from later for depression, hypertension and ED.  The record also shows that the Dr. Lewis provides ongoing treatment for the Veteran.  Records of such treatment have not been obtained, are pertinent evidence in the matter at hand, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of treatment for his diabetes, depression, hypertension and ED, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The RO should secure for the record complete clinical records (those not yet secured) from all sources identified (to specifically include records from Dr. Lewis).  If any private provider does not respond to an RO request for records, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.  The Veteran must assist in this matter by providing all necessary releases.

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his depression, hypertension and ED, and in particular whether or not they are related to (were caused or aggravated by) his [service-connected] diabetes mellitus (and if depression, hypertension and/or ED is determined to be service-connected, whether any other of these is caused or aggravated by the one newly service-connected).  The Veteran's claims file (including this remand) must be reviewed by the examiner(s) in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner(s) should provide opinions that respond to the following: 

a)  What is the most likely etiology for the Veteran's depression?  Specifically, is it at least as likely as not (a 50% or greater probability) that his depression was either (i) caused by his military service or (ii) caused or (iii) aggravated by (increased in severity due to) his service-connected diabetes mellitus ((and if service connection for any other claimed disability is established, such service connected disability).  If the opinion is to the effect that the diabetes mellitus (or any service connected disability) did not cause, but aggravated, the depression, the examiner should also specify, so far as possible, the degree of depression (pathology/impairment) resulting from such aggravation.  The explanation of rationale should specifically address the complaints of depression, excessive worry and nervous trouble and the finding of situational depression noted in the STRs. 

b)  What is the most likely etiology for the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected diabetes mellitus.  If the opinion is to the effect that the diabetes mellitus did not cause, but aggravated, the hypertension, the examiner should also specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation. 

c)  What is the most likely etiology for the Veteran's ED?  Specifically, is it at least as likely as not (a 50% or greater probability) that his ED was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected diabetes mellitus ((and if service connection for any other claimed disability is established, such service connected disability).  If the opinion is to the effect that the diabetes mellitus (or any service connected disability) did not cause, but aggravated, the ED, the examiner should also specify, so far as possible, the degree of ED (pathology/impairment) resulting from such aggravation.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature as appropriate.

3.  The RO must ensure that the development sought is fully completed (there is an appropriate response to each question posed), and then re-adjudicate the claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

